VEHICLE BRAKE SYSTEM AND
DIAGNOSTIC METHOD FOR DETERMINING
A LEAK IN A SIMULATOR VALVE



FIRST OFFICE ACTION


SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.



Objections

Claim 11, line 3 contains a typographical error in that double commas appear after the phrase “dump valves”.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 - 8 and 10 - 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claim 2 is indefinite because the claim references and further defines “the reservoir” (see line 1). However, no such reservoir was previously set forth.
Claim 4 references “the simulation chamber”, “the first output pressure chamber”, and “the master cylinder” (all set forth in line 5) but no such simulation chamber, pressure chamber, or master cylinder were previously set forth.
Claim 8 references “the pedal simulator valve” (lines 4 & 5) and “the pedal simulator” (line 5) but no such valve or simulator were previously set forth.


Claim 8, line 4; the phrase “energizing the pedal simulator valve to the pedal simulator valve” is indefinite as to the specific meaning thereof.
Claim 8 references “the simulation chamber”, “the first output pressure chamber”, and “the master cylinder” (lines 7 - 8) but no such simulation chamber, pressure chamber, or master cylinder were previously set forth.
Claim 8 references “the pedal simulator” (lines 9, 10, 12, 13, & 14) but no such simulator was previously set forth.

Claim 10 is indefinite because the claim references and further defines “the reservoir” (line 1). However, no such reservoir was previously set forth.
Claim 11 references “the simulation chamber”, “the first output pressure chamber”, and “the master cylinder” (line 5) but no such simulation chamber, pressure chamber, or master cylinder were previously set forth.
Claim 15 references “the pedal simulator valve” (lines 4 & 5) and “the pedal simulator” (line 5) but no such valve or simulator were previously set forth.
Claim 15 references “the simulation chamber”, “the first output pressure chamber”, and “the master cylinder” (line 7) but no such simulation chamber, pressure chamber, or master cylinder were previously set forth.
Claim 15 references “the pedal simulator” (lines 8, 9, 11, 12, & 13) but no such simulator was previously set forth.



Allowable Subject Matter

After a search of the prior art, independent claims 1 and 9 have been found to be distinct over the prior art and are thus allowed.

Independent claim 1 has been found to be distinct because the prior art fails to teach or suggest a diagnostic method to identify a leak in a simulator valve for a vehicle brake system comprising the combination of steps of:
energizing a secondary three-way valve, a pumping valve, a simulator test valve, and a plurality of apply valves in order to maintain a pressure medium from a plunger assembly within a boost circuit;
applying a plunger in the plunger assembly to a predetermined pressure level; and
identifying a leak in a simulator valve via a signal from an ECU to a vehicle user interface if the pressure in the boost circuit deteriorates at a pre-determined rate.

Independent claim 9 has been found to be distinct because the prior art fails to teach or suggest a diagnostic method to identify a leak in a simulator valve for a vehicle brake system comprising the combination of steps of:
energizing a secondary three-way valve, a pumping valve, a simulator test valve, and a plurality of apply valves to maintain a medium from a plunger assembly within a boost circuit;
applying pressure to the boost circuit via a plunger in the plunger assembly to achieve a predetermined pressure level in the boost circuit; and

identifying a leak in the simulator valve via a signal from an ECU to a vehicle user interface if the plunger traveled more than a pre-determined distance within the plunger assembly when achieving the predetermined pressure level in the boost circuit.

Claims 2 - 8 and 10 - 16 have been found to be distinct due to, at least, the claims’ dependency on either claim 1 or claim 9 and would be allowable if rewritten to overcome the above rejection set forth under 35 U.S.C. 112.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this Office Action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/Eric S. McCall/Primary Examiner
Art Unit 2856